DETAILED ACTION
	In Reply filed on 08/19/2022, claims 16 and 18-27 are pending. Claim 16 is currently amended. Claims 1-15 and 17 are canceled, and claims 28-30 are withdrawn. No claim is newly added. Claims 16 and 18-27 are considered in this Office Action. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations “I) depositing a free-radically crosslinked resin” (line 3) and “II) depositing a free-radically crosslinked resin” (line 6). It is unclear whether the former and the latter “a free-radically crosslinked resin” are the same or not. For the purpose of examination, either of these interpretations would read on the claim. If Applicant intended to mean the same, it is recommended to recite antecedent in the latter. If Applicant intended to mean different resins, it is recommended to differentiate the former and the latter as “a first” and “a second,” respectively.
Claim 16 recites the limitations “II) depositing a free-radically crosslinked resin” (line 6) and “the depositing of a free-radically crosslinked resin at least in step II)” (line 11). It is unclear whether the former and the latter “a free-radically crosslinked resin” are the same or not. For the purpose of examination, either of these interpretations would read on the claim.
Claim 16 recites the limitation “the free-radically crosslinked resin” in line 24. It is unclear whether the limitation means “a free-radically crosslinked resin” recited in line 3, line 6, or line 11. For the purpose of examination, either of these interpretations would read on the claim.
Claim 16 recites the limitations “NCO groups blocked with a blocking agent” (line 16) and “deblocking NCO groups” (line 24). It is unclear whether the former and the latter “NCO groups” are the same or not. For the purpose of examination, either of these interpretations would read on the claim.
Claim 16 recites the limitation “the thus obtained functional groups” in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-27 are rejected under 35 U.S.C. 112(b) as being dependent from claim 16. 
Claim 23 recites the limitation “deblocking NCO groups” in line 3. It is unclear whether the term “NCO groups” means the same as “NCO groups” recited in claim 16 line 17, claim 15 line 24, or not. For the purpose of examination, either of these interpretations would read on the claim.
Claim 23 recites the limitation “the free-radically crosslinked resin” in line 3. It is unclear whether the limitation means “a free-radically crosslinked resin” recited in line 3, line 6, or line 11 of claim 16. For the purpose of examination, either of these interpretations would read on the claim.
	Any clarification or correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US 20160137838 A1, hereinafter Rolland) in view of Gertzmann et al. (US 20050176883 A1, hereinafter Gertzmann).
Regarding claim 16, Rolland teaches a process for producing an object from a precursor (abstract): 
I) depositing a free-radically crosslinked resin atop a carrier to obtain a ply of a construction material joined to the carrier which corresponds to a first selected cross section of the precursor (¶ [0162]-¶ [0165]: top-down 3D fabrication; ¶ [0167]-¶ [0170]: bottom-up 3D fabrication; ¶ [0174]: 3D fabrication in a layer-by-layer manner; ¶ [0177]-¶ [0178]: continuous liquid interface production (CLIP)); 
II) depositing a free-radically crosslinked resin atop a previously applied ply of the construction material to obtain a further ply of the construction material which corresponds to a further selected cross section of the precursor and which is joined to the previously applied ply (id.); 
Ill) repeating step II) until the precursor (i.e., a 3D intermediate having the same shape as, or a shape to be imparted to the 3D object and containing said second solidifiable component) is formed (id.); 
wherein the depositing of a free-radically crosslinked resin at least in step II) is effected by introducing energy (i.e., irradiating a build region with light) to a selected region of a free-radically crosslinkable resin corresponding to the respectively selected cross section of the object (id.; ¶ [0217]-¶ [0218]: “Part A” chemistry by exposure to actinic radiation or light to “lock” the shape of the object being formed or create a scaffold for Part B components; ¶ [0248], ¶ [0280, ¶ [0293]), and 
wherein the free-radically crosslinkable resin (i.e., a polymerizable resin) has a viscosity (23 °C, DIN EN ISO 2884-1) of ≥ 5 mPa·s to ≤ 100 000 mPa·s (¶ [0036]: a viscosity is 100 cP (= mPa·s) or more; ¶ [0211]: as measured at room temperature and atmospheric pressure with a suitable device; of note, although the disclosed viscosity range of Rolland does not anticipate the recited range, the viscosity ranges overlap at the range of 100 cP or more and 100,000 cP or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05); also, of note, although Rolland does not explicitly disclose the viscosity is measured at 23 °C according to the method of DIN EN ISO 2884-1, it would be obvious to one of ordinary skill in the art to use a standard testing method as recited in order to obtain an accurate value of viscosity). 
wherein the free-radically crosslinkable resin comprises a curable component comprising NCO groups blocked with a blocking agent (¶ [0251]: A-X-A; ¶ [0283]: A′-X′-A′; ¶ [0296]: A″-X″-A″ wherein each symbol is represented by Formula, and X, X′, and X″ are NCO groups blocked by A, A′, and A″ blocking groups, respectively), at least one compound having at least two Zerewitinoff-active H atoms (¶ [0268], ¶ [0285], ¶ [0298]-¶ [0300]: as shown polyol/polyamine, chain extenders terminated with -OH or -NH2; ¶ [0258]) and at least one olefinic C=C double bonds (¶ [0251]: A; ¶ [0283]: A′; ¶ [0296]: A″ wherein each symbol is represented by Formula; ¶ [0257]: reactive diluent having a C=C bond) (FIGURES 25A-C),
wherein the blocking agent is an isocyanate or the blocking agent is selected such that deblocking of the NCO groups is not followed by liberation of the blocking agent as a free molecule or as a part of other molecules or moieties (¶ [0252]-¶ [0255]: various blocking agents including ones having a C=C bond; ¶ [0268], ¶ [0285], ¶ [0298]-¶ [0300], FIGURES 25A-C: the ethylenically unsaturated blocking agent is integrated into a polymer chain after deblocking NCO groups; of note, among the various blocking agents in ¶ [0255], lactam type blocking agent is the same as disclosed in Instant Specification ¶ [0038], ¶ [0045] as published),
and in that step Ill) is followed by a further step IV): 
IV) treating the precursor obtained after step Ill) under conditions sufficient for at least partially deblocking NCO groups present in the free-radically crosslinked resin of the obtained precursor and reacting the thus obtained functional groups with the at least one compound having at least two Zerewitinoff-active H atoms (¶ [0268], ¶ [0285], ¶ [0298]-¶ [0300]: as shown polyol/polyamine, chain extenders terminated with -OH or -NH2) to obtain the object (¶ [0248]-¶ [0249], ¶ [0281]-¶ [0282], ¶ [0294]-¶ [0295]; FIGURES 25A-C).
Rolland also teaches various blocking agents for an isocyanate group (¶ [0251]-¶ [0256]) but is silent for explicitly disclosing that the blocking agent is selected from the group as recited in claim 16 lines 27-35. 
Gertzmann teaches that the blocking of polyisocyanates for the temporary protection of the isocyanate groups is a long-known working method, but a disadvantage when using post-crosslinkable polyurethane dispersions of the prior art is that after deblocking and crosslinking a certain fraction of the blocking agent remains as a monomer in the resultant coating film and adversely affects its quality such as scratch resistance and acid stability owing to the residual blocking agent (¶ [0005], ¶ [0008]). Gertzmann teaches new hydrophilic polyurethane (PU) prepolymers which can be post-crosslinkable PU without residual blocking agent adversely affecting its quality in scratch resistance and acid stability (¶ [0002], ¶ [0004], ¶ [0008], ¶ [0011]). The PU prepolymer comprises a polymer backbone with structural units of formula (I) (¶ [0012]- ¶ [0016])

    PNG
    media_image1.png
    435
    477
    media_image1.png
    Greyscale

, which is the same as the compound of general formula (I) as recited in claim 16 lines 28-34. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the blocking agent (i.e., the blocking agent of the NCO group) of the ethylenically unsaturated blocking agent of Rolland with known blocking agents as taught by Gertzmann in order to yield known results or a reasonable expectation of successful results of obtaining a 3D object made from crosslinked PU without a freely-coexisting residual blocking agent and thus having improved scratch resistance and acid stability (Gertzmann: derived from ¶ [0008]) 
	Regarding claim 18, Rolland teaches that the at least one compound having at least two Zerewitinoff-active H atoms in the curable component comprises polyamine, polyol, or a combination thereof (¶ [0268], ¶ [0285], ¶ [0298]-¶ [0300]: as shown polyol/polyamine, chain extenders terminated with -OH or -NH2; ¶ [0258]).
Regarding claim 19, Rolland teaches that the curable component comprises a curable compound comprising: the NCO groups blocked with the blocking agent (¶ [0251]: A-X-A; ¶ [0283]: A′-X′-A′; ¶ [0296]: A″-X″-A″ wherein each symbol is represented by Formula, and X, X′, and X″ are NCO groups blocked by A, A′, and A″ blocking groups, respectively) and the olefinic C=C double bonds (¶ [0251]: A; ¶ [0283]: A′; ¶ [0296]: A″ wherein each symbol is represented by Formula; ¶ [0257]: reactive diluent having a C=C bond).
Regarding claims 20 and 21, Rolland teaches that the free- radically crosslinkable resin further comprises a free-radical starter (i.e., photoinitiator) (¶ [0338]), and the free- radical starter is selected from the group: a-hydroxyphenylketone (¶ [0382]: as having the same photoinitiator fragment), benzyldimethylketal (¶ [0382]: an example as shown), bis(4-methoxybenzoyl)diethylgermanium (¶ [0390]: as a species of carbon-germanium) and/or 2,4,6- trimethylbenzoyldiphenylphosphine oxide (¶ [0386]: an example as shown).
Regarding claim 22, Rolland teaches that the polymerizable liquid comprises at least one of: (i) a blocked or reactive blocked prepolymer, (ii) a blocked or reactive blocked diisocyanate, or (iii) a blocked or reactive blocked diisocyanate chain extender (claim 1), and the polymerizable liquid comprises a mixture of (i) a blocked or reactive blocked prepolymer, (ii) a chain extender, (iii) a photoinitiator, (iv) optionally a polyol and/or a polyamine, and (v) optionally a reactive diluent, (vi) optionally a pigment or dye, (vii) optionally a filler (claim 5). The reactive blocked prepolymer is blocked by the reaction of a polyisocyanate oligomer with an amine (meth)acrylate, alcohol (meth)acrylate, maleimide, or n-vinylformamide monomer blocking agent (claim 10). The polymerizable liquid polymerizes and forms a 3D object comprising a cross-linked polyurethane, polyurea, or copolymer (claim 25). Levels of deblocking of the blocked prepolymer and the blocked NCO group, and the relative amounts of the prepolymer, NCO group, and a chain extender relate to a level of crosslinking of polymer network and the physical strength (e.g., tensile strength, % elongation at Break) of a final object (¶ [0276], ¶ [0289], ¶ [0304]; ¶ [0542]-¶ [0593]: Examples 17-60; Table 1-30; FIGURES 25A-C). Thus, through routine optimization and experiment, it would have been obvious to on ordinary skill in the art to modify the molar ratio of the reactive NCO group to chain extenders in various ratios, and to obtain an optimum value resulting in desired physical properties of a final object. 
Regarding claim 23, Rolland teaches that step IV) the treating comprises a heating the body to a temperature of ≥ 60 °C (¶ [0268], ¶ [0270], ¶ [0285], ¶ [0300]: thermal cure; FIGURES 25A-C; for example, ¶ [0542]: Example 17, thermally cured at 100 °C for 2 to 6 hours, depending on the diisocyanates used in ABPU and the chain extender(s)). 
Regarding claim 24, Rolland teaches that a surface of the precursor obtained after step Ill) and/or of the object obtained after step IV) is contacted with a compound (water) comprising Zerewitinoff-active H atoms, wherein water occurring as natural atmospheric humidity in the atmosphere surrounding the precursor and/or the object is excluded (¶ [0224]: examples of methods used to solidify Part B include, but are not limited to, contacting the object or scaffold to heat, water or water vapor; water or water vapor is the same as disclosed in Instant Specification ¶ [0064] as published; of note, although Rolland does not explicitly teach that the water (humidity) in the air is excluded, it would be obvious to one of ordinary skill in the art that the water in the air is excluded or negligible when water or water vapor is purposefully added to contact with the object). 
Regarding claim 25, Rolland teaches a method for top-down 3D fabrication as recited in claim 25 (¶ [0162]-¶ [0165]: top-down 3D fabrication; ¶ [0174]: 3D fabrication in a layer-by-layer manner). 
Regarding claim 26, Rolland teaches a method for bottom-up 3D fabrication as recited in claim 26 (¶ [0167]-¶ [0170]: bottom-up 3D fabrication; ¶ [0174]: 3D fabrication in a layer-by-layer manner). Rolland also teaches that a plurality of energy beams simultaneously exposes and/or irradiates the selected region of the layer of the resin (¶ [0146]; FIGURE 2; of note, the light source comprising a pattern-forming element and/or a spatial light modulation array operatively associated with a digital light processor can simultaneously generate a plurality of energy beams corresponding a respective cross section of the object to the selected region of the layer).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rolland and Gertzmann as applied to claim 16 above, and further in view of Kritchman (US 20090304952 A1).
Regarding claim 27, modified Rolland teaches various methods for 3D fabrication (Rolland: ¶ [0162]-¶ [0165]: top-down 3D fabrication; ¶ [0167]-¶ [0170]: bottom-up 3D fabrication; ¶ [0174]: 3D fabrication in a layer-by-layer manner; ¶ [0177]-¶ [0178]: continuous liquid interface production (CLIP)) but does not specifically teach that the method includes (1) applying atop a substrate the free-radically crosslinkable resin corresponding to the first selected cross section of the object, and (2) applying atop a previously applied ply of the construction material the free-radically crosslinkable resin corresponding to the further selected cross section of the object and this is followed by introduction of energy to at least the free-radically crosslinkable resin.
Kritchman teaches a Solid Freeform Fabrication (SFF) system, apparatus, and method that includes a movable fabrication tray 13 (i.e., the same as the carrier disclosed by Rolland as recited in claim 16) adapted to hold an object being fabricated, a depositing surface 12 (i.e., substrate) to hold deposited materials, and ink jet printing heads 15 to selectively deposit a plurality of building materials on the depositing surface (i.e., depositing a layer corresponding a respective cross section of the object including the first selected cross section of the object); wherein the deposited materials are merged to the object (10) being fabricated, when said fabrication tray 13 moves said object being fabricated to be in contact with said deposited materials (i.e., applying a respective layer on top of the previously formed layers) (abstract, ¶ [0048]; FIGURE 1A). Kritchman also teaches that transparent depositing surface 12 may enable curing light 14 to access the deposited material through transparent depositing surface 12, optionally from beneath transparent depositing surface 12 (¶ [0049]; FIGURE 1A). A flow chart describes the printing procedure for fabrication using a fabrication tray, using selective deposition of printing materials on a transparent depositing surface, wherein a curing light source is used, according to some embodiments (¶ [0054]; FIGURE 1D). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of fling invention to substitute the method and apparatus of 3D fabrication of modified Rolland with the known SFF method, in particular, further using ink jet printing heads (for applying a resin layer corresponding to a respective cross section of an object) and transparent depositing surface (for holding and curing the resin layer, and building an object on a fabrication tray) as taught by Kritchman in order to yield known results or a reasonable expectation of successful results of obtaining a 3D fabricated object. 

Response to Arguments
Applicant's arguments filed on 08/19/2022 have been fully considered but they are not persuasive. 
The Applicant argues (see pages 8-11 of Remarks) that Rolland does not disclose or suggest that “the blocking agent is an isocyanate or the blocking agent is selected such that deblocking of the NCO group is not followed by liberation of the blocking agent as a free molecule or as a part of other molecules or moieties” as recited in clam 1. 
The Examiner respectfully disagrees with this argument (see above the 103 rejection of claim 16). Rolland explicitly teaches that those skilled in the art can couple (meth)acrylate groups, maleimide, or substitutes of those groups to known blocking agents to create additional blocking agents that can be used to carry out (¶ [0254], and examples of known blocking agents which can be substituted on or covalently coupled to (meth)acrylate or maleimide (i.e., at least one olefinic C=C double bond) for use in the present invention include, but are not limited to, at least, lactam type blocking agents (e.g. ε-caprolactam, 𝛿-valerolactam, γ-butyrolactam, β-propiolactam, etc.) (¶ [0255]). The lactam type of blocking agent, containing covalently coupled at least one olefinic C=C bond, is not followed by liberation of blocking agent as a free molecule or as a part of other molecules or moieties. Of note that the lactam type blocking agent is the same as the one disclosed in Instant Specification (as published: ¶ [0038], ¶ [0045]: “Here too, the blocking agent (i.e., lactams) remains covalently bonded in the polymer molecule). It is intrinsic that the lactam-type blocking agent undergoes the same chemical reaction as disclosed in the Instant Specification.  
Although the Section of Rolland including ¶ [0255] (i.e., the paragraph disclosing lactam type blocking agent) is entitled “Dual Hardening Polymerizable Liquids Employing Blocked Constituents and Thermally Cleavable Blocking Groups,” it would be reasonable to understand that the blocking groups are thermally cleaved, and thus, the blocked group (i.e., NCO group) is exposed to further chemically react. The title would NOT necessarily mean that “deblocking of the NCO group is followed by liberation of the blocking agent as a free molecule or as a part of other molecules or moieties” as the Applicant argued. 
Therefore, Rolland still teaches the limitation “the blocking agent is selected such that deblocking of the NCO group is not followed by liberation of the blocking agent as a free molecule or as a part of other molecules or moieties.” On the other hand, in part, Applicant’s arguments with respect to claim 16 lines 27-35 (i.e., “lactams” are deleted from claim 16) are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726